 IRONWORKERS, LOCAL NO. 433International Association of Bridge, Structural andOrnamental Ironworkers, Local No. 433, AFL-CIO (Robert E. McKee, Inc.) and Ruby J. Farley,Walter J. Farley, Jr., and Howard E. Farley, d/b/aR. F. Erection. Case 21-CC-1871November 4, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn July 12, 1977, Administrative Law Judge RogerB. Holmes issued the attached Decision in thisproceeding. Thereafter, both the Respondent andGeneral Counsel filed exceptions and supportingbriefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, InternationalAssociation of Bridge, Structural and OrnamentalIronworkers, Local No. 433, AFL-CIO, Long Beach,California, its officers, agents, and representatives,shall take the action set forth in the said recommend-ed Order, except that the attached notice is substitut-ed for that of the Administrative Law Judge.APPENDIXNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties had theopportunity to present evidence, it has been foundthat we violated the National Labor Relations Act,and we have been ordered to post this notice.WE WILL NOT picket the main gate and theoffice gate at the Arena project in Long Beach,California, so long as those gates are reserved forthe use of secondary or neutral employers or233 NLRB No. 48persons and their employees, and WE WILL NOThave our business agent and our job steward atthe office gate and main gate at the Arena projectin Long Beach, California, with an object offorcing or requiring Montgomery Elevator tocease doing business with R. F. Erection and withan object of forcing or requiring Robert E.McKee, Inc., to cease doing business withMontgomery Elevator in order to compel Mont-gomery Elevator to cease doing business with R.F. Erection.INTERNATIONALASSOCIATION OF BRIDGE,STRUCTURAL ANDORNAMENTALIRONWORKERS, LOCALNo. 433, AFL-CIODECISIONSTATEMENT OF THE CASEROGER B. HOLMES, Administrative Law Judge: Thecharge in this case was filed on May 18, 1977, by Ruby J.Farley, Walter J. Farley, Jr., and Howard E. Farley, d/b/aR. F. Erection. The complaint was issued on May 26, 1977,on behalf of the General Counsel of the National LaborRelations Board, herein called the Board, by the RegionalDirector for Region 21 of the Board.The General Counsel's complaint alleges that theInternational Association of Bridge, Structural and Orna-mental Ironworkers, Local No. 433, AFL-CIO, hereincalled the Respondent, has engaged in unfair laborpractices within the meaning of Section 8(bX4Xi) and(iiXB) of the National Labor Relations Act, herein calledthe Act. The Respondent filed an answer to the complaintand denied the commission of the alleged unfair laborpractices.The hearing was held before me on June 9, 1977, at LosAngeles, California. Both counsel for the General Counseland the attorney for the Respondent timely filed briefs bythe due date of June 30, 1977. The briefs have been readand considered.Upon the entire record in this proceeding and basedupon my observation of the demeanor of the witnesses, Imake the following:FINDINGS OF FACT1. JURISDICTIONRobert E. McKee, Inc., herein called McKee, has been atall times material herein a corporation engaged in thebuilding and construction industry in southern California.At all times material herein, McKee has been engaged asthe general contractor on a construction project located atthe Long Beach Arena in Long Beach, California.Montgomery Elevator has been engaged in the manufac-ture and installation of elevators and escalators. It has aplace of business located in Gardena, California.283 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt all times material herein, Montgomery Elevator hasbeen engaged, pursuant to a subcontract with McKee, inthe installation of elevators at the construction projectlocated at the Long Beach Arena in Long Beach,California. In connection with Montgomery Elevator'swork on that project, Montgomery Elevator has purchasedand received materials and supplies valued in excess of$50,000 directly from suppliers located outside the State ofCalifornia.Upon the foregoing facts, I find that McKee andMontgomery Elevator have been at all times materialherein employers engaged in the building and constructionindustry and in a business affecting commerce within themeaning of Section 2(6) and (7) of the Act.11. THE LABOR ORGANIZATION INVOLVEDIt was admitted in the pleadings that the Respondent hasbeen at all times material herein a labor organizationwithin the meaning of Section 2(5) of the Act. Accordingly,I find that fact to be so.III. THE ALLEGED UNFAIR LABOR PRACTICESA. The Long Beach Arena and the Pacific TerraceCenterDavid Page has been the project superintendent forRobert E. McKee, Inc., for the past year and 2 months atthe Pacific Terrace Center which is located in Long Beach,California. McKee is the general contractor for the project.For convenience at the hearing in this proceeding, theproject was referred to as the Long Beach Arena or theArena project. The Pacific Terrace Center actually consistsof several buildings which adjoin the Long Beach Arena. Amap of the Arena project was introduced in evidence at thehearing. Building A on that diagram is a parking structurewhich had already been completed at the time of thehearing. The parking structure is located at the north endof the site. Building B is a bridge over a street which isknown as Seaside. Building B connects building A andbuilding C. Building C is the main auditorium and lecturehall at the Pacific Terrace Center. Building D is an 80,000-square-foot exhibition hall. At the times material herein,buildings B, C, and D were under construction.There is a chain-link fence around the construction area.There are three gates or openings in that fence which arepertinent to this case. The main gate is about 20 feet wideand is located on the north side of the construction area.There is a large parking lot near that gate where most of theemployees who work on the project park their cars and usethat gate.The office gate is also approximately 20 feet wide and islocated on the west side of the construction project. Thereare four or five trailers inside that gate which serve asoffices on the project.The third gate is designated on the map as the R. F.Erection gate. That particular gate is about 23 feet wideand is located on the south side of the construction project.Nearby is the existing Long Beach Arena building whichhad already been constructed at the times material herein.Federal Steel Corporation is one of the subcontractors toMcKee on the Arena project. Federal Steel does miscella-neous ironwork at the project, such as stairways.Montgomery Elevator is another subcontractor toMcKee at the Arena project. Montgomery Elevator has thesubcontract for constructing the vertical lifts and elevators.Montgomery Elevator, in turn, has subcontracted theinstallation of the elevator fronts to R. F. Erection.The foregoing findings of fact in this section are basedupon the testimony given by David Page. His testimony atthe hearing impressed me as being truthful and accurate.Accordingly, I have credited Page's testimony throughoutthis proceeding.B. The Respondent Has a Primary Labor DisputeWith R. F. ErectionWalter Farley, Sr., said that R. F. Erection wasprincipally engaged in the business of installing elevatorfronts, which Farley described as being the doorways forthe elevators. R. F. Erection submitted a bid of $3,300 toMontgomery Elevator to install the 33 elevator door frontsat the Arena project.Joe Ward, a business agent of the Respondent, expressedthe view at the hearing that R. F. Erection was performingpiecework. In addition, Ward was of the opinion that R. F.Erection was not abiding by the collective-bargainingagreement with the Respondent. Ward testified:We have a contention that the Farleys are notoperating by the agreement established between thecollective-bargaining agreement with the Ironworkersand the contractors' association.We don't believe that he's abiding by that agree-ment. Therefore we picketed Mr. Farley or R. F.Erection, as it is known.Notwithstanding the foregoing, Ward acknowledgedduring cross-examination that he did not know for certainwhether the Respondent had a collective-bargainingagreement with R. F. Erection.Walter Farley, Sr., expressed the view that R. F. Erectionwas bound to a contract with the Respondent. Thatagreement to which he referred was the contract betweenthe California Ironworkers Employers Council, Inc., andthe District Council of Iron Workers of the State ofCalifornia and Vicinity and various local unions, includingthe Respondent herein. Farley acknowledged that R. F.Erection had not been paying health and welfare benefitcontributions to the trust funds.Farley and his two sons, Walter J. Farley, Jr., andHoward E. Farley, are members of the Respondent. Farleydescribed R. F. Erection as being a partnership consistingof his wife, Ruby J. Farley, and himself, who own one-thirdof the business and their two sons, Walter J. Farley, Jr.,and Howard E. Farley, who are the other partners and one-third owners each in R. F. Erection.Montgomery Elevator is the only supplier to R. F.Erection for the materials used at the Arena project. Farleysaid that the supplies were stored on the jobsite. Farley saidthat he had received three drill bits from a supplier284 IRONWORKERS, LOCAL NO. 433identified as Tomical. Farley pointed out that the drill bitswere for another job rather than the Arena project.The parties entered into a stipulation concerning thefollowing facts:Local No. 433 sought and received from the LosAngeles Building and Construction Trades Council,AFL-CIO, sanction for its picketing of R. F. Erectionat the jobsite known as the Pacific Terrace addition tothe Long Beach Arena, located in Long Beach,California, which commenced on or about May 17,1977.Local No. 433 did not seek, and was not granted,sanction by the Los Angeles Building and ConstructionTrades Council, AFL-CIO, to picket any other employ-er or person on the Pacific Terrace addition to the LongBeach Arena, located in Long Beach, California.The foregoing findings of fact in this section are basedupon the testimony given by Farley and Ward, documenta-ry evidence which was introduced at the hearing, and astipulation by the parties. While it is unnecessary toanalyze the merits of the dispute between the Respondentand R. F. Erection, I find that the Respondent did have, atall times material herein, a primary labor dispute with R. F.Erection.C. The Events on Monday, May 16, 1977At 6 a.m. Superintendent Page usually opens theconstruction project. The workers begin arriving at varioustimes thereafter prior to their usual starting time of 7 a.m.A coffee wagon generally arrives about 6:30 in themorning.At approximately 11:20 a.m. on Monday, May 16, 1977,Superintendent Page observed picketing at the main gateon the north side of the Arena project. He recalled that thepicket signs asserted that R. F. Erection was performingwork below the standards established by the Respondent.In smaller print on the picket signs was: "Does not providepension, health and welfare benefits."The employees of all of the subcontractors on the Arenaproject continued to work on May 16, 1977, except theemployees of Federal Steel, R.P.M. Erectors, and R. L.Grosh. The latter three employers all employed ironwork-ers on the Arena project.Ira Braverman, who has been assistant superintendentfor McKee on the Arena project since September 1, 1976,said that he observed picketing on May 16, 1977, at boththe main gate and the office gate at the Arena project. Hisrecollection of the wording on the picket signs wassubstantially the same as that of Superintendent Page.The foregoing findings of fact in this section have beenbased upon the credited testimony given by Page andBraverman.D. The Events on Tuesday, May 17, 1977The picketing by the Respondent continued at the maingate and the office gate at the Arena project on Tuesday,May 17, 1977. The same picket signs were carried.As a result of his observing the picketing on that day,Superintendent Page telephoned Bob Ringer, who was withAssociated General Contractors. Ringer advised Page thathe would call him back.The foregoing findings of fact in this section rest uponthe credited testimony given by Page and Braverman.E. The Events on Wednesday, May 18, 1977Reserved gates were established at the Arena project bySuperintendent Page on Wednesday, May 18, 1977,pursuant to instructions he had received that day from BobRinger of Associated General Contractors.Page said that signs were placed at three gates on theArena project sometime in the morning of May 18, 1977.Pickets were already there at that point in time, and no onewas working on the Arena project.At the main gate on the Arena project, the sign stated:"This gate for employees of Robert E. McKee, Inc., andsubcontractors only. R. F. Erectors [sic] excluded."At the office gate on the Arena project, the sign stated:"This gate for employees of Robert E. McKee, Inc., andsubcontractors only. R. F. Erectors [sic I] excluded."At a gate on the south side of the Arena project, whichhad previously been used by others, the sign stated: "Thisgate for R. F. Erectors [sic] only."Also that morning, Superintendent Page sent a telegramto the Respondent. Page estimated that he sent thetelegram between 9 and 9:30 a.m. In pertinent part, thetelegram states:Regarding Pacific Terrace Center, Long Beach, this isto confirm that at 9:15 a.m. May 18, 1977, Robert E.McKee had signs placed at the westside and northsidegates marking entrance way for McKee forces andMcKee subcontractors, excluding R. F. Erection.Southside entrance gate to the project has a signindicating that entrance gate to be for R. F. Erectiononly.Robert E. McKee, Inc., David H. Page, ProjectSuperintendentWestern Union advised Page the next day that hismessage to the Respondent had been delivered at 10:06a.m. on May 18, 1977.After the reserved gates had been established at theArena project that morning, both Page and Bravermanobserved that picketing continued at the main gate and theoffice gate. The picketing continued at those gatesthroughout the day. Braverman said that he left the projectat 3:30 that afternoon and that picketing was still going onat the office gate through which he left.Page pointed out that the job usually closed down at 3:30p.m. and that he was at the project until 4:30 p.m. that day.According to Page, there was no picketing that day at theR. F. Erection gate and no employees worked at the Arenaproject on May 18, 1977.Walter Farley, Sr., arrived about 5 minutes before 7 a.m.at the project. He also observed picketing at the main gateand the office gate, and he did not see anyone on the jobexcept at the construction office. After the reserved gate285 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas established for R. F. Erection, Farley did not use anyother gate to enter the project. Farley said that he did seeAssistant Superintendent Braverman lock up the main gatearound noon.Business Agent Joe Ward said that he had visited thejobsite early in the morning and that he had not observedany reserved gates at that time. Ward said that he left theArena project because he had other jobs to take care of inthe Long Beach area and the Orange County area.According to Ward, it was not until approximately 2 or2:30 p.m. on May 18, 1977, that he became aware of thetelegram from McKee regarding the reserved gates. At thattime he called the union office and was so advised. Wardproceeded to the Arena project, but, by the time he gotthere, there were no pickets. That evening Ward called thepickets and told them that they could only picket the R. F.Erection gate.The findings of fact in the preceding section are basedupon the testimony given by Page, Braverman, Farley, andWard, as well as documentary evidence and a stipulationby the parties.F. The Events on Thursday, May 19, 1977Both Page and Braverman observed picketing onThursday, May 19, 1977, at the R. F. Erection gate. Thepicket signs were the same as before. A few union stewardscame to the construction office that day and someemployees also were in and out of the office asking Pagequestions on that day. Page, Braverman, Farley, Ward, andan agent from Region 21 of the Board, Nancy Baxter,visited the construction office at the Arena project on May19, 1977. Otherwise, Page said no one else entered the job.Superintendent Page had sent for Business Agent Wardand the two of them talked in the construction office thatmorning. After Ward left Page's office, Page observedWard at the office gate between 6:30 a.m. and 7 a.m. Wardwas carrying on a conversation with various persons,including plumbers, fitters, and ironworkers. Page testified:"I merely looked out the window and saw them talking atthe time." Page said that Ward was still standing therewhen Ms. Baxter arrived at his office between 8:30 and 9a.m. Page gave an affidavit to Ms. Baxter in his office.Assistant Superintendent Braverman was at the maingate to the Arena project from about 6:15 a.m. untilapproximately 8:30 a.m. when Ms. Baxter appeared.According to Braverman, no one had entered the gate to goto work. Braverman estimated that there were "close to100" people standing outside the gate. There was nopicketing at the main gate that day.While he was awaiting the arrival of Ms. Baxter,Braverman observed J. T. Larken, a shop steward of theRespondent at the Arena project, outside the main gate.Braverman said that Larken was talking to several personsthere, and also he saw Larken around the coffee wagonthere. He estimated that he saw Larken about 6:30 or 6:45a.m.When Ms. Baxter arrived, Braverman told her that it wastoo muddy to cross that gate, so Braverman walked withMs. Baxter along the fence to the office gate. Bravermanalso gave a statement to Ms. Baxter in the constructionoffice.Walter Farley, Sr., entered the Arena project on May 19,1977, through the R. F. Erection gate. He estimated that hearrived about 15 minutes before 7 a.m. and parked his carjust inside the R. F. Erection gate. Farley proceededdirectly to the office where he remained for about an houror so. Farley then went to the Regional Office of Region 21of the Board which is located at 849 S. Broadway in LosAngeles, California, where he gave his affidavit to Ms.Baxter.Business Agent Ward gave a slightly different account ofhis activities that morning. He said that he arrived at theproject at approximately 6:30 or 7 a.m. and that he went tothe main gate. He estimated that there were only about 30persons at the main gate, and he asked them where hispickets were. He said that he could observe the office gatefrom the main gate and that there was no picketing ateither the main gate or the office gate. Ward said that hethen proceeded to the street under the bridge whichconnects building B to building C. At the hearing, heexplained that his reason for doing so was that R. F.Erection had sometimes used that gate. Ward found nopickets there.Ward said that he was advised by some persons at themain gate that there was a southwest gate which hedescribed as an entrance from a service street formaintaining the Arena. Ward said that he then wentaround there to make sure that the gate was being picketedand that gate was being picketed.Ward claimed that he next went by the main gate andthen to the office gate because he had been informed that aBoard agent was going to be at the jobsite that morning.Ward said that he wanted to make himself available to theBoard agent. He said that he was at the office gate whenthe Board agent came through the gate. He said that shewas riding in a truck with Ira Braverman. Ward said thathe remained at the gate for an hour and a half to 2 hours.After the Board agent left through the gate, Ward said thathe went to the office and talked with Page.Ward acknowledged that he did not have an appoint-ment with the Board agent that morning, but at the hearinghe offered the explanation that he had been under theimpression that the Board agent was coming out to thejobsite to get the matter straightened out, so he wanted tomake himself available to the Board agent.I have based the findings of fact in the section set forthabove on the testimony given by Page, Braverman, andFarley. As I have previously indicated, I found Page to bean impressive witness whose testimony seemed to beaccurate and truthful. Accordingly, I have relied uponPage's testimony, and I credit his account of the events thatmorning rather than the conflicting version given by Ward.I also found Braverman's account to be credible, and Ihave accepted his version of the events that morning whereit conflicts with Ward's account.G. ConclusionsAfter considering the foregoing, I conclude that theRespondent did not violate Section 8(bX4Xi) and (iiXB) ofthe Act by its picketing on May 16 and 17, 1977, or by itspicketing during the early morning hours of May 18, 1977,286 IRONWORKERS, LOCAL NO. 433prior to the establishment of reserved gates on the Arenaproject.It is clear that the Respondent had a primary labordispute with R. F. Erection, and the evidence does notshow that R. F. Erection was absent from the commonsitus jobsite during that time. The sanction which theRespondent successfully obtained was directed only at R.F. Erection and not at any other employer.I recognize that it is not necessary to establish that thesole object of the picketing was to force one employer tocease doing business with another employer. N.L.R.B. v.Denver Building and Construction Trades Council, 341 U.S.675, 689 (1951). Nevertheless, I conclude that the evidenceis not sufficient to establish that the Respondent's picket-ing of the Arena project prior to the establishment of thereserved gates was unlawful in these circumstances.The situation changed, however, during the morning ofWednesday, May 18, 1977, when the reserved gates wereestablished. Instead of limiting its picketing to the onlyperson on the Arena project with whom the Respondenthad a labor dispute -R. F. Erection -the Respondentcontinued to picket at gates reserved for the use of otheremployers and persons.There is no contention that the reserved gate signs wereinadequate insofar as the size of the signs, the lettering onthe signs being legible and visible, or the location of thesigns. The evidence also does not show that the gates weredisregarded and not honored. While the reserved gate signrefers to "R. F. Erectors," rather than the correct name,"R. F. Erection," I conclude that this minor difference inspelling did not genuinely confuse anyone as to the identityof the primary employer in this situation.The Respondent points to what it considers to be adefect in the reserved gate sign for R. F. Erection, and thatis the failure of the reserved gate sign to mention thesuppliers of R. F. Erection. Since the wording on that signliterally restricts the use of that gate to R. F. Erection, theRespondent contends that suppliers must use the othergates at the Arena project and, therefore, the Respondentwas not legally precluded from picketing those other gates.However, unlike the situation in International Union ofOperating Engineers, Local Union No. 450, AFL-CIO(Linbeck Construction Corporation), 219 NLRB 997 (1975),the evidence here did not show that any supplies for R. F.Erection were brought through any of the other gates afterthe reserved gates were established during the morning ofMay 18, 1977. Instead, the evidence revealed that Mont-gomery Elevator was the only supplier to R. F. Erection onthis project and, significantly, the supplies for R. F.Erection were stored on the project.It was shown that Tomical provided three drill bits to R.F. Erection for use on another job, but it was not shownthat this happened after the reserved gates were establish-ed.By 10:06 a.m. on May 18, 1977, the Respondent hadbeen put on notice that reserved gates had been establishedat the Arena project. The Respondent's pickets could haveseen and read the wording on the reserved gate signsshortly prior to that time. However, I conclude that theRespondent had actual notice as of 10:06 a.m. when thetelegram was received at the Respondent's business office.I have considered the fact that Ward asserted that he didnot personally learn about the telegram until approximate-ly 2 or 2:30 that afternoon. Although Ward may not havepersonally been informed by the Respondent's office, Iconclude that the Respondent nevertheless had noticewhen the telegram was received at its business office andthat Respondent was obliged at that point in time to takeprompt action to limit its picketing to the R. F. Erectiongate.The fact that employees of secondary or neutralemployers had honored the Respondent's picket line priorto that point in time, or the fact that the project gates weresubsequently locked around noon time that day byBraverman, would not excuse the Respondent's failure tolimit its picketing to the gate reserved for R F. Erection. Itsfailure promptly to do so upon receipt of notice at 10:06a.m. on May 18, 1977, suggests that the Respondent'spicketing thereafter at the Arena project was not simplyprimary picketing of R. F. Erection, but instead wasdirected also at secondary or neutral employers and theiremployees. Sailors' Union of the Pacific, AFL (Moore DryDock Company), 92 NLRB 547 (1950).While the Moore Dry Dock standards are not to beapplied on a per se basis, the standards are usefulevidentiary aids in determining the true object of theRespondent's picketing. International Brotherhood of Elec-trical Workers, Local Union 861, and Arneth Lord, its agent(Plauche Electric, Inc.), 135 NLRB 250 (1962). I concludethat the continuation of the picketing at the reserved gatesfor the use of secondary or neutral employers and theiremployees, as well as the Respondent's actions on thefollowing day, May 19, 1977, indicate a proscribedobjective on the part of the Respondent after the time thatvalid reserved gates were established at the Arena project.On Thursday, May 19, 1977, the Respondent confined itspicketing to the R. F. Erection gate, but Business AgentWard and Job Steward Larken were present that morningat the office gate and main gate, respectively. Significantly,employees of secondary or neutral employers did not go towork on the Arena project that day although the Respon-dent's picketing was obstensibly limited to the R. F.Erection gate. Counsel for the General Counsel persuasive-ly argues that both Ward and Larken served as a "signal"to employees of secondary or neutral employers. District65, Distributive Workers of America (S.N.S. DistributingService), 211 NLRB 469 (1974).As indicated above in the findings of fact, I have creditedPage's testimony regarding the fact that his conversationwith Ward took place before Ms. Baxter, the agent fromRegion 21 of the Board, arrived at the Arena project. Inview of those findings, I am not persuaded that Ward waspresent at the office gate merely to be available to Ms.Baxter. Also considered in this connection is the fact thatWard did not have any appointment or prior arrangementto meet with Ms. Baxter and, in fact, he did not have anycontact with Ms. Baxter or speak with her while she wasentering or leaving the Arena jobsite.Since there were no pickets at the office gate or the maingate on May 19, 1977, it cannot be fairly said that Ward orLarken were policing the actions of the Respondent'spickets who by that time were at the R. F. Erection gate. As287 DECISIONS OF NATIONAL LABOR RELATIONS BOARDa result of Ward's being at the office gate and Larken beingat the main gate, the Respondent, in effect, had persons atall three gates to the project on May 19, 1977.In the pleadings it was admitted that Larken had been atall times material herein an employee of an employer onthe Arena project and a job steward for the Respondentacting on the Respondent's behalf. Respondent contended,however, that Larken was not an agent of the Respondentwithin the meaning of Section 2(13) of the Act. I concludethat Larken was acting as an agent on the Respondent'sbehalf on May 19, 1977, in stationing himself outside themain gate and, considering all the circumstances, includingthe similar action by Business Agent Ward at the officegate, I conclude that the Respondent was responsible forLarken's action that day.After considering all of the foregoing, I conclude that apreponderance of the evidence does establish that theRespondent has engaged in unfair labor practices inviolation of Section 8(b)(4)(i) and (ii)(B) of the Act on May18 and 19, 1977.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section 11,above, occurring in connection with the operations de-scribed in section 1, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.Upon the basis of the findings of fact and upon the entirerecord in this proceeding, I make the following:CONCLUSIONS OF LAW1. The Respondent is a labor organization within themeaning of Section 2(5) of the Act.2. Robert E. McKee, Inc., and Montgomery Elevatorare employers engaged in the building and constructionindustry and in a business affecting commerce within themeaning of Section 2(6) and (7) of the Act.3. Robert E. McKee, Inc., Montgomery Elevator,Federal Steel Corporation, and R. F. Erection are personsengaged in commerce or in an industry affecting commercewithin the meaning of Section 8(b)(4)(i) and (ii)(B) of theAct.4. By picketing at the main gate and the office gate atthe Arena project in Long Beach, California, on May 18,1977, after those gates were reserved for the use ofsecondary or neutral employers or persons and theiremployees, and by having its business agent and its jobsteward at the office gate and main gate, respectively, atthe Arena project in Long Beach, California, on May 19,1977, with an object of forcing or requiring MontgomeryElevator to cease doing business with R. F. Erection, andwith an object of forcing or requiring Robert E. McKee,In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.Inc., to cease doing business with Montgomery Elevator inorder to compel Montgomery Elevator to cease doingbusiness with R. F. Erection, the Respondent has engagedin unfair labor practices within the meaning of Section8(b)(4)(i) and (ii)(B) of the Act.5. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has engaged in unfairlabor practices in violation of Section 8(bX4)(i) and (ii)(B)of the Act, I shall recommend that it be ordered to ceaseand desist therefrom and that it take certain affirmativeaction to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact,conclusions of law, and the entire record in this proceed-ing, and pursuant to the provisions of Section 10(c) of theAct, I hereby issue the following recommended:ORDER'The Respondent, International Association of Bridge,Structural and Ornamental Ironworkers, Local No. 433,AFL-CIO, Long Beach, California, its officers, agents, andrepresentatives, shall:I. Cease and desist from picketing the main gate andthe office gate at the Arena project in Long Beach,California, so long as those gates are reserved for theexclusive use of secondary or neutral employers or personsand their employees, and having its business agent and itsjob steward at the office gate and main gate at the Arenaproject in Long Beach, California, with an object of forcingor requiring Montgomery Elevator to cease doing businesswith R. F. Erection, or with an object of forcing orrequiring Robert E. McKee, Inc., to cease doing businesswith Montgomery Elevator in order to compel Montgom-ery Elevator to cease doing business with R. F. Erection.2. Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Post at its Long Beach, California, offices andmeeting halls copies of the attached notice marked"Appendix."2Copies of said notice, on forms provided bythe Regional Director for Region 21, after being dulysigned by its representative, shall be posted by theRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where the Respon-dent customarily posts notices to its members. Reasonablesteps shall be taken by the Respondent to insure that saidnotice is not altered, defaced, or covered by any othermaterial.(b) Furnish signed copies of the aforementioned notice tothe Regional Director for Region 21, for posting by RobertE. McKee, Inc., Montgomery Elevator, Federal SteelCorporation, and R. F. Erection, if those persons are2 In the event that the Board's Order is enforced by a Judgment of theUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."288 IRONWORKERS, LOCAL NO. 433willing to do so, at all of the locations where notices to theirrespective employees are customarily posted.(c) Notify said Regional Director, in writing, within 20days from the date of this Order, what steps the Respon-dent has taken to comply herewith.289